Case 19-10311-whd   Doc 5   Filed 02/15/19 Entered 02/15/19 17:08:36   Desc Main
                            Document      Page 1 of 6
Case 19-10311-whd   Doc 5   Filed 02/15/19 Entered 02/15/19 17:08:36   Desc Main
                            Document      Page 2 of 6
Case 19-10311-whd   Doc 5   Filed 02/15/19 Entered 02/15/19 17:08:36   Desc Main
                            Document      Page 3 of 6
Case 19-10311-whd   Doc 5   Filed 02/15/19 Entered 02/15/19 17:08:36   Desc Main
                            Document      Page 4 of 6
Case 19-10311-whd   Doc 5   Filed 02/15/19 Entered 02/15/19 17:08:36   Desc Main
                            Document      Page 5 of 6
Case 19-10311-whd   Doc 5   Filed 02/15/19 Entered 02/15/19 17:08:36   Desc Main
                            Document      Page 6 of 6
